 1   LOYR, APC
     YOUNG W. RYU
 2   young.ryu@loywr.com
     ELIZABETH M. VOTRA
 3   elizabeth.votra@loywr.com
     ALEXANDER D. WALLIN
 4   alexander.wallin@loywr.com
     SARAH H. COHEN
 5   sarah.cohen@loywr.com
 6   3130 Wilshire Blvd., Suite 209
     Los Angeles, CA 90010
 7   Telephone: +1 888 365 8686
     Facsimile: +1 888 576 1170
 8
     Attorneys For Plaintiff
 9   FELIPE OSORIO
10   [COUNSEL FOR DEFENDANT ON NEXT PAGE]
11
12                         UNITED STATES DISTRICT COURT

13                        CENTRAL DISTRICT OF CALIFORNIA
14
     FELIPE OSORIO,                        Case No. 2:21-cv-000179 VAP (ASx)
15
                     Plaintiff,            PROTECTIVE ORDER
16
           v.
17
     US FOODS, INC., et al.,
18
                     Defendants.
19
20
21
22
23
24
25
26
27
28                                                  STIPULATED PROTECTIVE ORDER
                                                    CASE NO. 2:21-CV-00179 VAP (ASx)
 1   JOSEPH C. LIBURT (STATE BAR NO. 155507)
 2   jliburt@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 3   1000 Marsh Road
 4   Menlo Park, California 94025
     Telephone: (650) 614-7400
 5   Facsimile: (650) 614-7401
 6
     KATIE E. BRISCOE (STATE BAR NO. 287629)
 7   kbriscoe@orrick.com
 8   ORRICK, HERRINGTON & SUTCLIFFE LLP
     400 Capitol Mall, Suite 3000
 9   Sacramento, CA 95814-4497
10   Telephone: (916) 447-9200
     Facsimile: (916) 329-4900
11
12   Annie H. Chen (STATE BAR NO. 292032)
     annie.chen@orrick.com
13   ORRICK, HERRINGTON & SUTCLIFFE LLP
14   777 South Figueroa Street, Suite 3200
     Los Angeles, CA 90017
15   Telephone: (213) 612-2438
16   Facsimile: (213) 612-2499
17   Attorneys for Defendant
18   US FOODS, INC.
19
20
21
22
23
24
25
26
27
28                                             STIPULATED PROTECTIVE ORDER
                                    -1-        CASE NO. 2:21-CV-00179 VAP (ASx)
 1         1.     A.    PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be
 5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
 6   the following Stipulated Protective Order. The parties acknowledge that this Order
 7   does not confer blanket protections on all disclosures or responses to discovery and
 8   that the protection it affords from public disclosure and use extends only to the
 9   limited information or items that are entitled to confidential treatment under the
10   applicable legal principles. The parties further acknowledge, as set forth in Section
11   12.3, below, that this Stipulated Protective Order does not entitle them to file
12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
13   that must be followed and the standards that will be applied when a party seeks
14   permission from the court to file material under seal.
15         B.     GOOD CAUSE STATEMENT
16         This action is likely to involve confidential information of third-party non-
17   litigants, trade secrets, customer lists and other valuable research, development,
18   commercial, financial, technical and/or proprietary information for which special
19   protection from public disclosure and from use for any purpose other than
20   prosecution of this action is warranted. For example, confidential information of
21   third-party non-litigants may include (1) personal contact information for
22   Defendant’s current and former employees, including their full names, Social
23   Security Numbers, dates of birth, telephone numbers, and mailing addresses; (2)
24   employment records and data; (3) confidential medical information, including details
25   regarding their leaves of absence, and (4) confidential financial information,
26   including details regarding their weekly, monthly, and annual compensation and tax
27   information. Third-party non-litigants have a right to privacy in this sensitive and
28   personal information, and Defendant has a duty to keep confidential the records of
                                                              STIPULATED PROTECTIVE ORDER
                                               -2-            CASE NO. 2:21-CV-00179 VAP (ASx)
 1   its current and former employees. Such trade secret, confidential, competitive, and
 2   proprietary materials and information consist of, among other things, confidential
 3   financial information, including financial performance information, confidential
 4   business information, including confidential strategies, costs of doing business,
 5   customer lists, or business practices, or other confidential commercial information,
 6   information otherwise generally unavailable to the public, or which may be
 7   privileged or otherwise protected from disclosure under state or federal statutes, court
 8   rules, case decisions, or common law.           A party’s trade secret, confidential,
 9   competitive, or proprietary information could be abused if its use were not limited to
10   this action. For example, competitor companies could take advantage of a party’s
11   financial information, research development, technical information and specification,
12   customer information, or other proprietary information and processes if they were
13   made public. Accordingly, to expedite the flow of information, to facilitate the
14   prompt resolution of disputes over confidentiality of discovery materials, to
15   adequately protect information the parties are entitled to keep confidential, to ensure
16   that the parties are permitted reasonable necessary uses of such material in
17   preparation for and in the conduct of trial, to address their handling at the end of the
18   litigation, and serve the ends of justice, a protective order for such information is
19   justified in this matter. It is the intent of the parties that information will not be
20   designated as confidential for tactical reasons and that nothing be so designated
21   without a good faith belief that it has been maintained in a confidential, non-public
22   manner, and there is good cause why it should not be part of the public record of this
23   case.
24           2.    DEFINITIONS
25           2.1   Action: this pending federal law suit.
26           2.2   Challenging Party: a Party or Non-Party that challenges the designation
27   of information or items under this Order.
28   ///
                                                               STIPULATED PROTECTIVE ORDER
                                               -3-             CASE NO. 2:21-CV-00179 VAP (ASx)
 1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for protection
 3   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 4   Cause Statement.
 5          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 6   their support staff).
 7          2.5    Designating Party: a Party or Non-Party that designates Disclosure or
 8   Discovery Material as “CONFIDENTIAL.”
 9          2.6    Disclosure or Discovery Material: all items or information, regardless
10   of the medium or manner in which it is generated, stored, or maintained (including,
11   among other things, testimony, transcripts, and tangible things), that are produced or
12   generated in disclosures or responses to discovery in this matter, or for purposes of
13   mediation or settlement discussions.
14          2.7    Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
16   an expert witness or as a consultant in this Action.
17          2.8    House Counsel: attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20          2.9    Non-Party: any natural person, partnership, corporation, association, or
21   other legal entity not named as a Party to this action.
22          2.10 Outside Counsel of Record: attorneys who are not employees of a party
23   to this Action but are retained to represent or advise a party to this Action and have
24   appeared in this Action on behalf of that party or are affiliated with a law firm which
25   has appeared on behalf of that party, and includes support staff.
26          2.11 Party: any party to this Action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their
28   support staffs).
                                                               STIPULATED PROTECTIVE ORDER
                                                -4-            CASE NO. 2:21-CV-00179 VAP (ASx)
 1         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 2   Discovery Material in this Action.
 3         2.13 Professional Vendors: persons or entities that provide litigation support
 4   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 6   and their employees and subcontractors.
 7         2.14 Protected Material:       any Disclosure or Discovery Material that is
 8   designated as “CONFIDENTIAL.”
 9         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
10   from a Producing Party.
11         3.     SCOPE
12         The protections conferred by this Stipulation and Order cover not only
13   Protected Material (as defined above), but also (1) any information copied or
14   extracted from Protected Material; (2) all copies, excerpts, summaries, or
15   compilations of Protected Material; and (3) any testimony, conversations, or
16   presentations by Parties or their Counsel that might reveal Protected Material.
17         Any use of Protected Material at trial shall be governed by the orders of the
18   trial judge. This Order does not govern the use of Protected Material at trial.
19         4.     DURATION
20         Even after final disposition of this litigation, the confidentiality obligations
21   imposed by this Order shall remain in effect until a Designating Party agrees
22   otherwise in writing or a court order otherwise directs. Final disposition shall be
23   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
24   or without prejudice; and (2) final judgment herein after the completion and
25   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
26   including the time limits for filing any motions or applications for extension of time
27   pursuant to applicable law.
28   ///
                                                              STIPULATED PROTECTIVE ORDER
                                               -5-            CASE NO. 2:21-CV-00179 VAP (ASx)
 1         5.     DESIGNATING PROTECTED MATERIAL
 2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under
 4   this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. The Designating Party must designate for
 6   protection only those parts of material, documents, items, or oral or written
 7   communications that qualify so that other portions of the material, documents, items,
 8   or communications for which protection is not warranted are not swept unjustifiably
 9   within the ambit of this Order.
10         Mass, indiscriminate, routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating
14   Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2    Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24                         (a)   for information in documentary form (e.g.,
25                paper or electronic documents, but excluding transcripts
26                of depositions or other pretrial or trial proceedings), that
27                the Producing Party affix at a minimum, the legend
28                “CONFIDENTIAL”           (hereinafter   “CONFIDENTIAL
                                                              STIPULATED PROTECTIVE ORDER
                                               -6-            CASE NO. 2:21-CV-00179 VAP (ASx)
 1                 legend”), to each page that contains protected material. If
 2                 only a portion or portions of the material on a page
 3                 qualifies for protection, the Producing Party also must
 4                 clearly identify the protected portion(s) (e.g., by making
 5                 appropriate markings in the margins).
 6         A Party or Non-Party that makes original documents available for inspection
 7   need not designate them for protection until after the inspecting Party has indicated
 8   which documents it would like copied and produced. During the inspection and
 9   before the designation, all of the material made available for inspection shall be
10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
11   it wants copied and produced, the Producing Party must determine which documents,
12   or portions thereof, qualify for protection under this Order. Then, before producing
13   the specified documents, the Producing Party must affix the “CONFIDENTIAL
14   legend” to each page that contains Protected Material. If only a portion or portions
15   of the material on a page qualifies for protection, the Producing Party also must
16   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
17   margins).
18         (b)     for testimony given in depositions that the Designating Party identify
19   the Disclosure or Discovery Material on the record, before the close of the deposition
20   all protected testimony.
21         (c)     for information produced in some form other than documentary and for
22   any other tangible items, that the Producing Party affix in a prominent place on the
23   exterior of the container or containers in which the information is stored the legend
24   “CONFIDENTIAL.” If only a portion or portions of the information warrants
25   protection, the Producing Party, to the extent practicable, shall identify the protected
26   portion(s).
27         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
28   failure to designate qualified information or items does not, standing alone, waive
                                                               STIPULATED PROTECTIVE ORDER
                                               -7-             CASE NO. 2:21-CV-00179 VAP (ASx)
 1   the Designating Party’s right to secure protection under this Order for such material.
 2   Upon timely correction of a designation, the Receiving Party must make reasonable
 3   efforts to assure that the material is treated in accordance with the provisions of this
 4   Order.
 5         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6         6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
 7   designation of confidentiality at any time that is consistent with the Court’s
 8   Scheduling Order.
 9         6.2    Meet and Confer. The Challenging Party shall initiate the informal
10                dispute resolution process set forth in the Court’s Procedures and
11   Schedules. see http://www.cacd.uscourts.gov/honorable-alka-sagar
12         6.3    The burden of persuasion in any such challenge proceeding shall be on
13   the Designating Party. Frivolous challenges, and those made for an improper purpose
14   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
15   expose the Challenging Party to sanctions. Unless the Designating Party has waived
16   or withdrawn the confidentiality designation, all parties shall continue to afford the
17   material in question the level of protection to which it is entitled under the Producing
18   Party’s designation until the Court rules on the challenge.
19         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
20         7.1    Basic Principles. A Receiving Party may use Protected Material that is
21   disclosed or produced by another Party or by a Non-Party in connection with this
22   Action only for prosecuting, defending, or attempting to settle this Action. Such
23   Protected Material may be disclosed only to the categories of persons and under the
24   conditions described in this Order.      When the Action has been terminated, a
25   Receiving Party must comply with the provisions of section 13 below (FINAL
26   DISPOSITION).
27   ///
28   ///
                                                               STIPULATED PROTECTIVE ORDER
                                               -8-             CASE NO. 2:21-CV-00179 VAP (ASx)
 1         Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                   Unless
 5   otherwise ordered by the court or permitted in writing by the Designating Party, a
 6   Receiving    Party    may      disclose   any     information   or   item     designated
 7   “CONFIDENTIAL” only to:
 8         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 9   as employees of said Outside Counsel of Record to whom it is reasonably necessary
10   to disclose the information for this Action;
11         (b)    the officers, directors, and employees (including House Counsel) of the
12   Receiving Party to whom disclosure is reasonably necessary for this Action;
13         (c)    Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16         (d)    the court and its personnel;
17         (e)    court reporters and their staff;
18         (f)    professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21         (g)    the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
25   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
26   not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                               STIPULATED PROTECTIVE ORDER
                                                 -9-           CASE NO. 2:21-CV-00179 VAP (ASx)
 1   deposition testimony or exhibits to depositions that reveal Protected Material may be
 2   separately bound by the court reporter and may not be disclosed to anyone except as
 3   permitted under this Stipulated Protective Order; and
 4         (i)    any mediator or settlement officer, and their supporting personnel,
 5   mutually agreed upon by any of the parties engaged in settlement discussions.
 6         8.  PROTECTED MATERIAL SUBPOENAED                              OR     ORDERED
           PRODUCED IN OTHER LITIGATION
 7
           If a Party is served with a subpoena or a court order issued in other litigation
 8
     that compels disclosure of any information or items designated in this Action as
 9
     “CONFIDENTIAL,” that Party must:
10
           (a)    promptly notify in writing the Designating Party. Such notification shall
11
     include a copy of the subpoena or court order;
12
           (b)    promptly notify in writing the party who caused the subpoena or order
13
     to issue in the other litigation that some or all of the material covered by the subpoena
14
     or order is subject to this Protective Order. Such notification shall include a copy of
15
     this Stipulated Protective Order; and
16
           (c)    cooperate with respect to all reasonable procedures sought to be pursued
17
     by the Designating Party whose Protected Material may be affected.
18
     If the Designating Party timely seeks a protective order, the Party served with the
19
     subpoena or court order shall not produce any information designated in this action
20
     as “CONFIDENTIAL” before a determination by the court from which the subpoena
21
     or order issued, unless the Party has obtained the Designating Party’s permission.
22
     The Designating Party shall bear the burden and expense of seeking protection in that
23
     court of its confidential material and nothing in these provisions should be construed
24
     as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
25
     directive from another court.
26
27   ///
28   ///
                                                               STIPULATED PROTECTIVE ORDER
                                               -10-            CASE NO. 2:21-CV-00179 VAP (ASx)
 1         9.  A.  NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
           PRODUCED IN THIS LITIGATION
 2
 3         (a)      The terms of this Order are applicable to information produced by a
 4   Non- Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8         (b)      In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12         (1)      promptly notify in writing the Requesting Party and the Non-Party that
13   some or all of the information requested is subject to a confidentiality agreement with
14   a Non-Party;
15         (2)      promptly provide the Non-Party with a copy of the Stipulated Protective
16   Order in this Action, the relevant discovery request(s), and a reasonably specific
17   description of the information requested; and
18         (3)      make the information requested available for inspection by the Non-
19   Party, if requested.
20         (c)      If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
27   of seeking protection in this court of its Protected Material.
28   ///
                                                               STIPULATED PROTECTIVE ORDER
                                               -11-            CASE NO. 2:21-CV-00179 VAP (ASx)
 1         10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10         11. INADVERTENT   PRODUCTION                      OF      PRIVILEGED           OR
           OTHERWISE PROTECTED MATERIAL
11
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the Producing Party has the express right to claw back the inadvertently produced
15   material. This provision is not intended to modify whatever procedure may be
16   established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18   parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted
21   to the court.
22         12.       MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28   ///
                                                              STIPULATED PROTECTIVE ORDER
                                              -12-            CASE NO. 2:21-CV-00179 VAP (ASx)
 1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2   ground to use in evidence of any of the material covered by this Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party’s request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information
 8   in the public record unless otherwise instructed by the court.
 9         13.    FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must return
12   all Protected Material to the Producing Party or destroy such material. As used in
13   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected
15   Material. Whether the Protected Material is returned or destroyed, the Receiving
16   Party must submit a written certification to the Producing Party (and, if not the same
17   person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
18   (by category, where appropriate) all the Protected Material that was returned or
19   destroyed and (2)affirms that the Receiving Party has not retained any copies,
20   abstracts, compilations, summaries or any other format reproducing or capturing any
21   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
24   reports, attorney work product, and consultant and expert work product, even if such
25   materials contain Protected Material. Any such archival copies that contain or
26   constitute Protected Material remain subject to this Protective Order as set forth in
27   Section 4 (DURATION).
28   ///
                                                               STIPULATED PROTECTIVE ORDER
                                              -13-             CASE NO. 2:21-CV-00179 VAP (ASx)
 1         13.1 Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5   Dated: July 8, 2021.
 6   LOYR, APC
 7
 8   By: /s/ Alexander D. Wallin
     Young W. Ryu
 9   Elizabeth M. Votra
     Alexander D. Wallin
10   Sarah H. Cohen
11   Attorneys for Plaintiff
     FELIPE OSORIO
12
     Dated: July 8, 2021.
13
     ORRICK, HERRINGTON & SUTCLIFFE LLP
14
15
     By:_Joseph C. Liburt
16   Joseph C. Liburt
     Katie E. Briscoe
17   Annie H. Chen
18   Attorneys for Defendant
     US FOODS, INC.
19
20
21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22   DATED July 9, 2021
23         / s / Sagar
24   Honorable Alka Sagar
25   United States Magistrate Judge
26
27
28
                                                          STIPULATED PROTECTIVE ORDER
                                           -14-           CASE NO. 2:21-CV-00179 VAP (ASx)
 1                                        EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _______________________________, of ________________ [address], declare
 4   under penalty of perjury that I have read in its entirety and understand the Stipulated
 5   Protective Order that was issued by the United States District Court for the Central
 6   District of California on __________, 202__ in the case of Osorio v. US Foods, Inc.,
 7   et al, Case No. 2:21-cv-00179 VAP (ASx). I agree to comply with and to be bound
 8   by all the terms of this Stipulated Protective Order and I understand and acknowledge
 9   that failure to so comply could expose me to sanctions and punishment in the nature
10   of contempt.      I solemnly promise that I will not disclose in any manner any
11   information or item that is subject to this Stipulated Protective Order to any person
12   or entity except in strict compliance with the provisions of this Order.
13   I further agree to submit to the jurisdiction of the United States District Court for the
14   Central District of California for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of
16   this    action.     I   hereby    appoint     _____________________________            of
17   ____________________ [address and telephone number] as my California agent for
18   service of process in connection with this action or any proceedings related to
19   enforcement of this Stipulated Protective Order.
20   Date:
21   City and State where sworn and signed:
22   Printed name:
23   Signature:
24
25
26
27
28                                                             STIPULATED PROTECTIVE ORDER
                                                 -15-          CASE NO. 2:21-CV-00179 VAP (ASx)
